Citation Nr: 1202125	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for a scar of the right leg, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from August 1960 to October 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

In May 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.   At his hearing before the Board the Veteran indicated that he wished to claim a higher evaluation for his scar of the left leg.  This matter is referred to the RO for consideration. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

A review of the Veteran's file indicates that several records are missing.  The record shows that according to the October 2006 rating decision the Veteran's claim was received in November 2005.  The earliest date on the records in the file is in February 2006.  The statement of the case refers to VA records dated beginning in March 2003 to December 2009.  Further, the Veteran testified in 2011 that he goes to VA for treatment every few months.  No service treatment records or VA treatment records have been associated with the claims file.  

Further the most recent administrative records in the file begin with the current rating decision which shows that the Veteran has been rated as 10 percent disabling for his right leg scar since 1981.  In its current state, the Veteran's available claims folder is terribly incomplete as much critical evidence appears to be missing. 

According to VA procedures which govern this situation, several specific steps must be taken when a Veteran's file has been lost.  See M21-=1MR, Part III, Subpart ii, Chapters 1-8.  First an exhaustive search of the entire office must be accomplished.  The file must be added to a master 'search list.'  Next, a request for the missing file must be made to the Records Management Center, as well as to any station(s) where there is reason to believe the file may be located.  Review of the currently available folder does not indicate any of the above steps were taken, or that if they were, no steps were documented in the currently available folder. 

Therefore, upon remand, the obvious repositories and any others which may subsequently become apparent should be contacted and requested to search their respective offices for the Veteran's claims file.  If these efforts are fruitless, the RO must construct a "Rebuilt Folder" in accordance with the guidelines in the M21 Manual.   

In reconstructing lost records, attempts to obtain duplicate records which were or should have been in the Veteran's original claims file should be made.  For example, requests for other sources of information regarding the Veteran's medical treatment, if any, should be determined and any such records should be sought.  In addition, each and every step taken to reconstruct the claims folder must be documented. VBA should take all necessary steps to provide a clear record of the actions taken so that review by higher tribunals can be meaningful and so that the Veteran will have a clear understanding of what steps have been taken to rebuild the file and what information is available in the Veteran's VA claims folder. 

At the very least, copies of all computerized records, including all relevant rating decisions, VA-generated letters, statements of the case, and VA medical records from all relevant locations should be associated with a rebuilt VA claims folder. Having apparently misplaced a portion of the Veteran's claims file, it is now incumbent upon VA as an organization to make diligent efforts to locate the Veteran's missing file folders and, if the folders are not found, efforts to reconstruct the Veteran's VA claims folder as completely as possible must be made. 

The most recent VA examination of the Veteran in the file is in 2006, and is over 5 years old.  The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a).  

Based on the foregoing, the Board finds that a remand is necessary to ensure that all efforts have been taken to obtain or reconstruct the Veteran's records; to obtain administrative records; to ensure the Veteran has been given the opportunity to identify alternative sources of treatment and to make all attempts to obtain these records; and to afford the Veteran VA examination to determine the nature, extent, and etiology of his claimed disabilities in accordance with McClendon v. Nicholson, 20 Vet. App. 79 (2006) and 38 C.F.R. § 3.159(c)(4) (2011).  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Requests to search for the missing claims file shall be made to the Records Management Center, the Chicago Illinois, RO, and any other facilities which would have conducted VA medical examinations of the Veteran or provided medical treatment.  If any other VA entity is later determined to have had access to the claims folder, requests for search of those locations shall be made.  All requests, responses and actions taken to locate the Veteran's missing VA claims folder must be fully documented in the Veteran's VA claims folder for future review.  

Document negative responses.   If after making reasonable efforts to secure the records, the records cannot be obtained, notify the Veteran of such and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts that were made to obtain the records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  Following the foregoing, if the Veteran's missing records are not located, then the RO shall reconstruct the Veteran's VA claims folder following the guidance provided in the M21 Manual and in the body of the Remand above.  All steps taken to reconstruct shall be documented in the reconstructed VA claims folder. 

3.  Then schedule the Veteran for a VA examination to evaluate his scar of the right leg.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

Additionally, the examiner should provide the measurements of the Veteran's scar, and indicate whether it is deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or causes limitation of motion.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


